Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 1/28/22.  As directed by the amendment, claims 15, 24, and 32 have been amended and no claims have been added nor cancelled.  As such, claims 15-34 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 1/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,898,670 & 9,579,480 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huddart et al. (5,640,951) in view of Nord et al. (2005/0268910).


Regarding claim 17, the modified Huddart system further includes an outer housing (see Huddart Fig. 1, humidifier chamber 2 having an outer housing as shown).
Regarding claim 18, the modified Huddart system’s connector is coupled to the outer housing (see Huddart Fig. 1, connector: 34 and 22 connected to the outlet 6 on the outer housing).
Regarding claim 19, the modified Huddart system further includes the assisted breathing unit (see Huddart Fig. 1, assisted breathing unit defined by elements 1 and 2 which are part of the system).
Regarding claim 20, the modified Huddart system’s assisted breathing unit includes a humidifier chamber (see Huddart Fig. 1 and col. 3 ln. 8-19).
Regarding claim 21, the modified Huddart system’s outlet is an outlet of the humidifier chamber and the connector is coupled to the outlet of the humidifier chamber (see Huddart Fig. 1, connector defined by elements 34 and 22 which are connected to outlet 6 of humidifier chamber 2, see col. 3 ln. 8-33).
Regarding claim 22, the modified Huddart system’s connector faces upwards in use for ease of connection with the outlet conduit (see Huddart Fig. 1, connector which includes element 34 which extends upwards and then to the left in the figure with respect to the outlet 6 and thus for ease of connection with the outlet conduit).
Regarding claim 23, the modified Huddart system further includes the outlet conduit (see Huddart Fig. 1, outlet conduit 11 which is part of the system).
Regarding claim 24, Huddart shows an integrated blow and humidification system (see Fig. 1, abstract for example) which includes an outlet for providing heated humidified gases to a user (see Fig. 1, outlet 6, see col. 3 ln. 20), a connector coupled to the outlet and adapted to allow simultaneous 
Regarding claim 25, the modified Huddart system’s connector includes an electrical connector parallel to a pneumatic connector (see Huddart Fig. 1 and col. 3 ln. 8-33, electrical connector 22 parallel to pneumatic connector 34).

Regarding claim 27, the modified Huddart system further includes the assisted breathing unit (see Huddart Fig. 1, assisted breathing unit defined by elements 1 and 2 which are part of the system).
Regarding claim 28, the modified Huddart system’s assisted breathing unit includes a humidifier chamber (see Huddart Fig. 1 and col. 3 ln. 8-19).
Regarding claim 29, the modified Huddart system’s outlet is an outlet of the humidifier chamber and the connector is coupled to the outlet of the humidifier chamber (see Huddart Fig. 1, connector defined by elements 34 and 22 which are connected to outlet 6 of humidifier chamber 2, see col. 3 ln. 8-33).
Regarding claim 30, the modified Huddart system’s connector faces upwards in use for ease of connection with the outlet conduit (see Huddart Fig. 1, connector which includes element 34 which extends upwards and then to the left in the figure with respect to the outlet 6 and thus for ease of connection with the outlet conduit).
Regarding claim 31, the modified Huddart system further includes the outlet conduit (see Huddart Fig. 1, outlet conduit 11 which is part of the system).
Regarding claim 32, Huddart shows a connector for connecting an integrated humidification system to an outlet conduit for providing heated humidified gases to a user (see Fig. 1 and abstract, connector defined by elements 22 and 34, integrated humidification system defined by elements 1 and 2, outlet conduit 11), the connector including a pneumatic connector adapted to allow pneumatic connection between the integrated humidification system and the outlet conduit (see Fig. 1, pneumatic connector 34, see col. 3 ln. 8-33), an electrical connector adapted to allow an electrical connection between the integrated humidification system and the outlet conduit (see Fig. 1, electrical connector 22, 
Regarding claim 33, the modified Huddart device’s electrical connector is parallel to the pneumatic connector (see Huddart Fig. 1 and col. 3 ln. 8-33, electrical connector 22 parallel to pneumatic connector 34).
.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
Applicant’s argument that Huddart does not disclose a connection directly to the assisted breathing unit but instead a heater wire plug that is then connected to a humidifier (see pg. 6 of the response) is not well-taken.  The claims do not state that the connector provides a connection ‘directly’ to the assisted breathing unit; however, the assisted breathing unit in Huddart is defined by elements 1 and 2 to which connector (defined by elements 22 & 34) directly connects and therefore Huddart does teach a connector which directly connects to an assisted breathing unit.  Huddart provides for simultaneous electrical and pneumatic connection as portion 34 provides for the pneumatic connection and portion 22 is the electrical connector per col. 3 ln. 20-33 and in use the connector (defined by elements 34 & 22) provides simultaneous electrical and pneumatic connection.  Applicant’s argument that the modification of Huddart in view of Nord would lead to stressing or disconnecting the heater wire plug and cause harm to the patient is not well-taken as there does not appear to be any evidence as to why such a modification, i.e. making element 34 rotatable relative to outlet 6, would cause stressing or disconnection, but rather would provide for rotation about the outlet and thus allowing the tube to rotate and prevent the conduit from kinking during movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785